Order entered May 24, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00211-CR

                          MICHAEL DWAYNE NEWMAN, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F11-62630-J

                                              ORDER
        The reporter’s record in this appeal was due April 8, 2019. When it was not filed, we

notified court reporter Kimberly Xavier by postcard dated April 10, 2019, that the reporter’s

record was past due and directed her to file the reporter’s record or written verification that no

hearings were recorded by May 10, 2019. To date, the reporter’s record has not been filed, and

we have had no communication from Ms. Xavier.

        We ORDER court reporter Kimberly Xavier to file the reporter’s record in this appeal

WITHIN TWENTY-EIGHT DAYS OF THE DATE OF THIS ORDER. We caution Ms.

Xavier that the failure to do so will result in the Court taking whatever remedies it has available,

including ordering that she not sit until the reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Gracie Lewis,

Presiding Judge, Criminal District Court No. 3; Kimberly Xavier, court reporter, Criminal

District Court No. 3; and to counsel for all parties.




                                                        /s/   BILL PEDERSEN, III
                                                              JUSTICE